DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,542,337.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming a microphone comprising a housing or a microphone body, a first microphone transducer assembly disposed in the housing or the microphone body and defining an internal acoustic volume, the first microphone transducer assembly comprising a diaphragm having at least one aperture or a secondary port passing through the diaphragm, an external acoustic volume located outside the first transducer assembly or at least partially within the housing, the external acoustic volume in acoustic communication with the internal acoustic volume, and a primary tuning port for establishing acoustic communication between the internal acoustic volume and the external acoustic volume.  The limitations in claims 1-19 of U.S. Patent No. 10,542,337 cover the limitations in claim 1-18 of the present invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 10 and 15-18 are rejected under 35 U.S.C. 102((a)(1) as being anticipated by Seeler (US 3,132,713).
Regarding claims 1 and 10, Seeler teaches a microphone (10) comprising a microphone body (11, 12), a first microphone transducer assembly (13, 14, 15, 16, 17, 18, 19) disposed in the microphone body and defining an internal acoustic volume (figure 1), the first microphone transducer assembly comprising a diaphragm (18, 19, 30, 31, figures 1, 3) having at least one aperture (30a) passing through the diaphragm, and an external acoustic volume located outside the first transducer assembly, the external acoustic volume in acoustic communication with the internal acoustic volume (figure 1, and see col. 2, lines 56-72 through col. 3, lines 1-4).  
Regarding claims 2 and 10, as broadly claimed, Seeler teaches the first transducer assembly further that includes a primary tuning port (21, 24, 25, 26) for establishing acoustic communication between the external acoustic volume and the internal acoustic volume (figure 1, and see col. 2, lines 56-72 through col. 3, lines 1-4).

Regarding claim 16, as broadly claimed, Seeler teaches the primary tuning port (26) that is located under a resilient brim of the diaphragm (18, figures 1, 3).  
Regarding claim 17, as broadly claimed, Seeler teaches the microphone transducer assembly that further comprises a magnet assembly (14, 15, 16) disposed adjacent the diaphragm (18) and a coil (17) attached to a rear surface of the diaphragm (figures 1, 3), the coil being capable of moving relative to the magnet assembly in response to acoustic waves impinging on a front surface of the diaphragm.  
Regarding claim 18, Seeler teaches the primary tuning port (26) that is an aperture disposed within a top portion of the magnet assembly adjacent the rear surface of the diaphragm (figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3, 5-6, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seeler (US 3,132,713).
Regarding claims 3 and 11, Seeler teaches an acoustic resistance (24) associated with the primary tuning port (21, 26).  Seeler does not specifically disclose that the acoustic resistance associated with the primary port is greater than a critical damping resistance of the diaphragm as claimed.  However, Seeler does not restrict to any acoustic resistance in microphone system (col. 2, lines 56-72 through col. 3, line 1); it therefore would have been obvious to one skilled in the art to select or provide any acoustic resistance associated with the primary port in the system of Seeler such as providing the acoustic resistance associated with the primary tuning port that is greater than a critical damping resistance of the diaphragm for an alternate choice and better providing the improved frequency response characteristics in the system.
Regarding claims 5 and 12, Seeler does not specifically disclose that an external acoustic delay associated with the at least one aperture is substantially equal to zero as claimed.  However, Seeler does teach the at least one aperture (30a) that is disposed through a center of the diaphragm (figure 3).  
Therefore, it would have been obvious to one skilled in the art to provide any size, dimensions and/or configurations of the at least one aperture in the system of Seeler such as providing the at least one aperture disposed through a center of the diaphragm such that an external acoustic delay associated with the at least one aperture is substantially equal to zero for better providing the desired frequency characteristics in the system.
Regarding claims 6 and 14, Seeler does not specifically disclose that the at least one aperture (30a) includes a plurality of apertures as claimed.  However, it would have been obvious .

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seeler (US 3,132,713) in view of Yamagishi (US 4,742,887) or Akino (US 8,705,786).
Regarding claims 7 and 13, Seeler does not specifically disclose that the at least one aperture is covered by a perforated material as claimed.  However, providing an aperture being associated or covered by a perforated material in a microphone system is known in the art.
Yamagishi or Akino teaches a microphone system comprising an aperture that is covered by an acoustic resistance material or a perforated material (20, 22, 28, 34, figures 1, 7, 11 in Yamagishi; and 18, figure 1 in Akino).
Therefore, it would have been obvious to one skilled in the art to provide the at least one aperture covered by a perforated material, as taught by Yamagishi or Akino, configured to create acoustic flow resistance through the center of the diaphragm in the system of Seeler for better providing the improved frequency characteristics in the system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seeler (US 3,132,713) in view of Akino (US 6,091,828) or Akino’828.
Seeler teaches a microphone comprising one microphone transducer assembly.  Seeler does not specifically disclose a second microphone transducer assembly as claimed.  However, providing a microphone comprising a first microphone assembly and a 
Akino’828 teaches a microphone (10, 20, 30) comprising a first microphone assembly and a second microphone assembly disposed within the internal acoustic volume of the first microphone transducer assembly (20, 30, figures 1, 2, 4).
Therefore, it would have been obvious to one skilled in the art to provide a second microphone assembly disposed within the internal acoustic volume of the first microphone transducer assembly, as taught by Akino’828, in the system of Seeler for better providing a desired frequency characteristics in the system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Martin (US 3,246,721) teaches an electroacoustic transducer comprising a housing, wherein the housing comprises a membrane M, and a partition wall T1 that is provided with a break-through L1, wherein the break-through L1 in the partition wall T1 is closed by an acoustic resistor R1.
Pal et al. (US 2016/0037263) teaches a micro electro mechanical (MEMS) microphone comprising a base and a MEMS die disposed on the base, and a cover coupled to the base and enclosing the MEMS die, wherein the MEMS die includes a diaphragm (206) and a plurality of holes (210) extending through the diaphragm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502.  The examiner can normally be reached on 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        

HL
June 5, 2021